—In a negligence action to recover damages for personal injuries, etc., arising from an automobile accident, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Bellantoni, J.), entered March 20, 1997, which, upon a jury verdict determining that the accident was not a proximate cause of the injury to the plaintiff Rosa Coppa, and upon the denial of their motion to set aside the verdict, is in favor of the defendants and against them.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly denied their motion to set aside the verdict as against the weight of the evidence. The record establishes that the *582verdict was supported by a fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744).
Rosenblatt, J. P., Sullivan, Santucci and Goldstein, JJ., concur.